Newburger, J. (dissenting).
This is an appeal from an order striking out defendants’ answer as sham.
The denials in the answer herein are substantially general denials of material allegations of the complaint, and though false, cannot be stricken out as sham.
The case of McLean v. Julien Electric Company, 28 Abb. New Cas. 249, referred to by my associates, was a case in *214which the answer was stricken out as frivilous, and not as being sham.
The order appealed from should, therefore, be reversed, with costs.
Ehrlich, Ch. J. The judgment entered herein must be affirmed with costs, on opinion filed this day on affirming the order herein.
Fitzsimons, J., concurs.